Pino, J.
This report is based solely on the appellant’s assertion that the judge’s findings were clearly erroneous and against the weight of the evidence. Each of the Requests for Rulings of Law upon which the appellant relies are, in reality, questions of fact. The trial judge indicated such in his responses to #6, #8 & #9 and, in addition, *215stated in response to number 6 “I find that the defendant did not breach its contract with the plaintiff by denying plaintiffs claim on the ground of repeated or constant seepage...” Requests #11 & #12 are clearly questions of fact
The appellant’s brief does not contain a single case citation.
A recitation of the facts as reported would serve no purpose other than to show with great weight and clarity that the findings of the court were neither clearly erroneous nor against the weight of the evidence. New England Canteen Service, Inc. v. Ashley, 372 Mass. 671 (1977).
Report dismissed.